Citation Nr: 1045782	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  09-21 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in 
Wichita, Kansas


THE ISSUES

1. Entitlement to special monthly compensation (SMC) based upon 
the need for aid and attendance of another person.

2. Entitlement to SMC on account of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, G.S., M.S., and B.S.


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to November 1945.  
His service records reflect that he was awarded the Purple Heart, 
the Combat Infantryman Badge, and the European African Middle 
Eastern Theater Ribbon with Four Battle Stars.  He was also a 
Prisoner of War from December 1944 to April 1945.

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In August 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  A transcript 
of the hearing is of record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. VA has made all reasonable efforts to assist the Veteran in 
the development of his claim for SMC based on housebound status 
and has provided timely notification about the information and 
evidence necessary to substantiate the claim addressed in this 
decision.

2. The evidence of record reflects that the Veteran currently is 
service connected for many disabilities, to include posttraumatic 
stress disorder (PTSD); he is currently evaluated at 30 percent 
for PTSD and has memory/concentration deficiencies and anxiety 
problems manifested by severe shakes.
3. It is as likely as not that the Veteran's service connected 
disabilities, specifically his PTSD, render him so helpless as to 
be in need of regular aid and attendance of another person.

3. The Veteran is not currently rated at 100 percent disabled for 
a single service connected disability, and he is not confined to 
his home.


CONCLUSIONS OF LAW

1. With application of the benefit of the doubt doctrine, the 
criteria for an award of SMC based on the need for the regular 
aid and attendance of another person have been met.  38 U.S.C.A. 
§§ 1114, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.350, 3.352 (2010).

2. The criteria for an award of SMC based on housebound status 
have not been met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.350, 3.352 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), significantly changed the law prior to 
the pendency of these claims.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  The VCAA provisions include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, and 
they redefine the obligations of VA with respect to the duty to 
assist the Veteran with the claim.  

With respect to entitlement to SMC based on the need for aid and 
attendance, the Board has rendered a decision in favor of the 
Veteran in this regard, and therefore, a further discussion of 
the VCAA duties as it relates to this issue is unnecessary at 
this time.  The Board will address VCAA duties with respect to 
the housebound matter, below.

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.

Review of the claims folder reveals compliance with the VCAA, 
both in terms of content and timing of the notification.  
Specifically, an August 2008 letter from the RO, issued prior to 
the adverse October 2008 RO decision, provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate his claim, as well as what information and evidence 
must be submitted by the Veteran and the types of evidence that 
will be obtained by VA.  The record also reflects that VA has 
made reasonable efforts to obtain relevant records adequately 
identified by the Veteran.  The information and evidence that 
have been associated with the claims file include the Veteran's 
service treatment records, VA treatment records and VA 
examination reports, and private medical evidence.  Also of 
record and considered in connection with the appeal are various 
written statements submitted by the Veteran and his 
representative.

The Board finds that the Veteran was notified of the evidence 
needed to substantiate his claim, the avenues through which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process, identifying pertinent medical evidence and submitting 
evidence.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done so.    




II. Law & Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  The Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with respect 
to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

The Veteran seeks entitlement to SMC based on the need for the 
regular aid and attendance of another person.  The need for aid 
and attendance means being helpless or nearly so helpless as to 
require the aid and attendance of another person.  Compensation 
at the aid and attendance rate is payable when the veteran, due 
to service connected disability, has suffered the anatomical loss 
or loss of use of both feet or one hand and one foot, or is blind 
in both eyes, or is permanently bedridden or so helpless as to be 
in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b).

The following basic considerations are critical in determining 
the need for the regular aid and attendance of another person: 
inability of the veteran to dress or undress himself, or to keep 
himself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of appliances 
which normal persons would be unable to adjust without aid, such 
as supports, belts, lacing at the back, etc.); inability of the 
veteran to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend to 
the wants of nature; or incapacity, physical or mental, which 
requires care or assistance on a regular basis to protect the 
veteran from hazards or dangers incident to his daily 
environment.  38 C.F.R. § 3.352(a).  It is not required that all 
of the disabling conditions be found to exist before a veteran 
meets the criteria for the regular aid and attendance of another 
person, and the particular personal function which the veteran is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establishes that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.  The 
performance of the necessary aid and attendance service by a 
relative of the beneficiary or other member of his or her 
household will not prevent the granting of the additional 
allowance.  Id.

The Veteran is service connected for multiple disabilities, to 
include: coronary artery disease, rated as 30 percent disabling; 
residuals of cold injuries to the lower extremities, with each 
extremity rated as 30 percent disabling; residuals of cold 
injuries to the upper extremities, with each extremity rated as 
30 percent disabling; posttraumatic stress disorder (PTSD) with 
anxiety, rated as 30 percent disabling; residuals of gunshot 
wound to the right hand, rated as 10 percent disabling; tinnitus, 
rated as 10 percent disabling; and hypertension, rated as 10 
percent disabling.  He was also awarded a total disability rating 
based upon individual unemployability due to service connected 
disabilities from January 28, 2005 to July 28, 2007.  As of July 
28, 2007, the Veteran's combined evaluation for compensation is 
100 percent for his service connected disabilities.  He is also 
legally blind, although this disorder is not service connected.

In the present case, the Board determines that the evidence of 
record shows that the Veteran, as likely as not, is so helpless 
as to be in need of regular aid and attendance due to a service 
connected disability.  The Veteran has credibly maintained that 
he has memory problems associated with his service connected 
PTSD, and the Board notes that he is currently evaluated at 30 
percent for this disability, which contemplates symptoms, such as 
memory loss and anxiety attacks.  See June 2009 VA Form 9.  While 
the Veteran is generally able to perform such daily activity as 
attending to the needs of nature, there is clinical evidence 
reflecting that he has memory trouble due to his service 
connected PTSD: VA examiners have repeatedly noted that the 
Veteran has "considerable difficulty" with concentration and 
memory.  See April 2009 VA Examination Report; July 28, 2008 VA 
Treatment Record; see also Hearing Transcript at 13.  Such memory 
problems, in the Board's view, as likely as not, impair the 
Veteran's ability to remember to perform normal activities of 
daily living, to include taking his many, necessary medications, 
without the assistance of his wife and other care givers.  

In addition to the memory issue, the undersigned also witnessed 
first-hand the Veteran's intense shaking when he became anxious 
at the Travel Board hearing.  Hearing Transcript at 3; see also 
Hearing Transcript at 15.  This shaking actually prevented him 
from being able to hold or drink a beverage by himself, and the 
Veteran needed his wife to assist him with this activity.  The 
Veteran's wife also credibly testified that the Veteran's shakes 
do in fact cause him difficulty with eating at home.  Hearing 
Transcript at 13.  The shaking manifestation has been noted at 
other times, notably by the VA examiner at the April 2009 
examination, and the evidence suggests that the Veteran 
experiences such shakes daily.  See July 1, 2008 VA Treatment 
Record.  

The Board also notes that a July 2008 VA examiner indicated that 
the Veteran was indeed in need of regular assistance by a care 
giver, who must manage his medications, cook for him, clean, wash 
and iron clothing for the Veteran.  The examiner also concluded 
that without such assistance, the Veteran would need to reside in 
an assisted care facility or hospital.  Although this clinician 
focused mainly on the Veteran's visual impairment, which is not 
service connected, she did not expressly address (favorably or 
unfavorably) the impact of the Veteran's other service connected 
disabilities, such as PTSD, on his daily functioning.  In the 
Board's view, therefore, based on the totality of the evidence of 
record, to include competent and credible hearing testimony, and 
the nature of the Veteran's service connected disabilities, with 
application of the benefit of the doubt doctrine, it is as likely 
as not that at least one of these disabilities (in particular, 
PTSD with resulting memory and anxiety problems), causes him to 
be in need of the regular aid and attendance of another person.  
This claim, is therefore warranted.   

The Veteran also seeks SMC based on housebound status.  In order 
to qualify for this type of SMC, the veteran must have a single 
service connected disability rated as 100 percent, and (1) have 
additional service connected disability or disabilities 
independently ratable at 60 percent, separate and distinct from 
the 100 percent service connected disability and involving 
different anatomical segments or bodily systems, or (2) is 
permanently housebound by reason of service connected disability 
or disabilities.  This requirement is met when the veteran is 
substantially confined as a direct result of service connected 
disabilities to his or her dwelling and the immediate premises, 
or, if institutionalized, to the ward or clinical areas, and it 
is reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

As noted above, the Veteran is currently not rated at 100 percent 
for any of his various service connected disabilities.  Instead, 
the maximum disability rating that he has for any of his service 
connected disorders amounts only to 30 percent.  In addition, the 
evidence of record does not reflect that the Veteran is 
permanently housebound because of his service connected 
disabilities.  To the contrary, the evidence reflects that he 
does accompany his wife on errands, such as going to the grocer.  
Hearing transcript at 8-9, 11.  Accordingly, this claim is 
denied.
 

ORDER

With application of the benefit of the doubt doctrine, SMC based 
upon the need for aid and attendance of another person is 
granted.

SMC based on housebound status is denied.




____________________________________________
B. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


